DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0134342 A1 cited in IDS).

Regarding claims 12-15, 21 and 22, Wang et al. disclose a topcoat (anticorrosion composition) comprising an anticorrosive pigment that reduces corrosion rate of the substrate metals in the environments of aggressive ions (see Abstract). The topcoat comprises cation exchange pigment that can be organic cation exchange resin such as strong acid type cation exchange resin (see paragraph 0021 and 0023). The topcoat comprises solvent and resin binder and topcoat can be water borne topcoats (see paragraph 0020). The topcoat can be water borne epoxy topcoat (see paragraphs 0040 and 0059-0060). Given that topcoat is waterborne and comprises a solvent, the waterborne resin comprises a dispersion. The coating including topcoat reads on presently claimed coating comprising the anticorrosion composition. The topcoat can be used to make topcoat paints (see paragraph 0030). Given that the topcoat is a single layer and given that the topcoat is applied on the substrate, the topcoat reads on the anticorrosion composition is a single layer upon the substrate and is in contact with the substrate. The substrate can be any metal or metal containing material or composite that is subject to corrosion, particularly by aggressive ions (see paragraph 0029). The substrate may include steel, galvanized steel, etc. (see paragraph 0029). The article to which coating composition may be applied include ships (see paragraph 0035). That is, Wang et al. disclose the anticorrosion composition applied to a substrate and a substrate.
Wang et al. do not explicitly disclose the substrate is exposed to halide-containing environment. However, given that the article to which coating composition may be applied includes ships, it is obvious that the substrate (i.e. ships) is necessarily subjected to salt (NaCl) environment (i.e. halide-containing environment). Further, given that the substrate (ships) has anticorrosion composition, the substrate inherently has reduced level of corrosion compared to the substrate exposed to the halide-containing environment without the anticorrosion composition being applied. 

Claims 12-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0134342 A1 cited in IDS) in view of Tachibana et al. (JP 2010285673A cited in IDS). It is noted that the disclosures of Tachibana et al. are based on a machine translation of the reference cited in IDS.

Regarding claims 12-19, 21 and 22, Wang et al. disclose a topcoat (anticorrosion composition) comprising an anticorrosive pigment that reduces corrosion rate of the substrate metals in the environments of aggressive ions (see Abstract). The topcoat comprises cation exchange pigment that can be organic cation exchange resin such as strong acid type cation exchange resin (see paragraph 0021 and 0023). The topcoat comprises solvent and resin binder and topcoat can be water borne topcoats (see paragraph 0020). The topcoat can be water borne epoxy topcoat (see paragraphs 0040 and 0059-0060). Given that topcoat is waterborne and comprises a solvent, the waterborne resin comprises a dispersion. The coating including topcoat reads on presently claimed coating comprising the anticorrosion composition. The topcoat can be used to make topcoat paints (see paragraph 0030). Given that the topcoat is a single layer and given that the topcoat is applied on the substrate, the topcoat reads on the anticorrosion composition is a single layer upon the substrate and is in contact with the substrate. The substrate can be any metal or metal containing material or composite that is subject to corrosion, particularly by aggressive ions (see paragraph 0029). The substrate may include steel, galvanized steel, etc. (see paragraph 0030). The article to which coating composition may be applied include ships, i.e. the substrate is subjected to salt (NaCl) environment (see paragraph 0035). Accordingly, the substrate has a surface halide (chloride) concentration. That is, Wang et al. disclose the anticorrosion composition applied to a substrate and a substrate.
Wang et al. do not disclose the substrate has halide concentration presently claimed.
Tachibana et al. disclose steel for ships that has is excellent in coating film-blistering resistance (see Abstract). The NaCl concentration on steel surface should be 30 mg/m2 or less in order to improve swelling resistance of coating film (see page 4, second last paragraph).
In light of motivation for using NaCl concentration of 30 mg/m2 on steel surface disclosed by Tachibana et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use NaCl concentration of 30 mg/m2 or less on surface of substrate in Wang et al. in order to improve swelling resistance of coating film, and thereby arrive at the claimed invention. Accordingly, the substrate of Wang et al. in view of Tachibana et al. has surface halide concentration of 30 mg/m2 or less.
Given that Wang et al. in view of Tachibana et al. disclose composition as claimed applied to a substrate as claimed, it is clear that the substrate would inherently have a reduced level of corrosion compared to the substrate without the anti-corrosion composition being applied.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. 

Applicants argue that in Wang, the anti- corrosive pigment is applied as a topcoat layer. (Wang, para. 21.) The topcoat layer is applied on a primer layer, and not directly upon a metal or concrete substrate. (Id.) Thus, there is no disclosure of an anti-corrosion composition that would be applied as a single layer upon a concrete or metal substrate. Nor is there any teaching, suggestion or motivation to omit the primer layer of Wang, such that the anti-corrosion pigment would be in direct contact with a metal or concrete substrate. As noted by the Examiner in the Office Action dated May 23, 2022, the previous claims had not required the anti-corrosion layer to be in direct contact with the substrate. In response, Applicant has amended the claims to require the anti-corrosion composition to be a single layer that is in contact with the substrate. Accordingly, Applicant submits the claims, as amended herein, are allowable over the cited prior art.
However, the present claims broadly recite the anti-corrosion composition is a single layer upon the substrate and is in contact with the substrate. There is nothing in the present claim that require that the anti-corrosion composition is a single layer directly upon the substrate and is in direct contact with the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787